18 N.Y.3d 830 (2011)
962 N.E.2d 256
938 N.Y.S.2d 834
2011 NY Slip Op 92158
In the Matter of STATE OF NEW YORK, Respondent,
v.
DANIEL FLAGG, Appellant.
Motion No: 2011-1153.
Court of Appeals of New York.
Submitted October 31, 2011.
Decided December 13, 2011.
*831 Motion to strike appendix and supplemental appendix and to direct appellant to file the record on appeal granted and appellant is directed to serve three copies of the record on appeal on respondent and file the original and eight copies with the Court.